SM Energy
                                                                         CompanyAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 9, 2013

                                      No. 04-12-00772-CV

  W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
                    Davies Family Trust and Frederick Jackson Bell Jr., et al.,
                                          Appellants

                                                 v.

                                  SM ENERGY COMPANY,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2011CVQ001903 D3
                      Honorable Elma T. Salinas Ender, Judge Presiding


                                         ORDER
        Appellants have filed their ninth motion to extend time to file the appellants’ brief. The
motion is opposed by appellee. This court has previously granted appellants eight extensions of
time to file the brief for a total of one hundred and eleven (111) days. After review, we GRANT
appellants’ ninth motion to extend time to file the brief, and add additional days to the extension
requested to preclude any further request for additional extensions. We ORDER appellants to
file their brief in this court on or before May 13, 2013. With the granting of this ninth extension,
appellants have been given one hundred and twenty-one (121) days from the original due date to
file their brief. We advise appellants that NO FURTHER EXTENSIONS OF TIME TO FILE
THE BRIEF WILL BE GRANTED.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2013.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court